DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed 11/16/2022 is acknowledged. 

Claim Objections
Claim 1 is objected to because of the following informalities:  More specifically, page 2, last two lines state "a visual representation of to which of the normal person and the circulatory patient stored in the database the use is closer."   Grammatically, the clause is not correct. Appropriate correction is required. In regards to Claims 1, 2, 4-7 and 9, the term "circulatory patient" should be amended to be "circulatory disease patient" for clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 2, 4-7 and 9, the examiner first notes claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 
	The claimed subject matter is broader than the subject matter sufficiently disclosed.  For example, Applicant clams the genus of "circulatory disease potential", but the Specification lack written description support because the Specification does not disclose a representative number of species of the genus. Moreover, the term  "circulatory disease potential" appears to cover a vast spectrum of diseases from aneurysms, arrhythmias, congenital heart disease, cardiac ischemia, etc.  However, the Specification fails to provide written description support for any such species and fails to provide written description support for distinguishing user data to determine circulatory disease potential.  For example, thresholds are neither identified nor discussed for determining a disease potential or even the actual disease.  Consequently, the term "circulatory disease potential" also appears to be indefinite (see 35 USC 112 rejection below). 
	In addition, the Specification does not provide written description support for determining the number of groups or group number information beyond the use of a support vector machine (SVM).  For example, the Specification, para. 0009, 0021, 0026 and 0092 and Fig. 5 discusses  the present disclosure, when information about the number of groups is received, a method of classifying the similarity map according to the number of groups is limited to a particular method and various methods including a support vector machine (SVM) may be applied thereto such that no other method of forming a group is taught.  Consequently, it appears Applicant does not have written description support for possession of the full scope of the claimed invention.  

Claims 1, 2, 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, the metes and bounds of the term "circulatory disease potential" is uncertain. For example, the difference between circulatory disease and circulatory disease potential is uncertain, especially when the pattern comparing operation compares those with and without circulatory diseases such that the metes and bounds of what constitutes potential is uncertain. Still further, the claim limitation "a pattern comparing operation of comparing a comparison target pattern calculated for each of a maximum blood pressure measured during a predetermined period of time, a minimum blood pressure measured during the predetermined period of time, and a pulse based on data about maximum blood pressures, minimum blood pressures, and blood flows of a normal person and a circulatory patient stored in a database, with the calculated 3D user pattern" is indefinite because blood flow was not obtained from the received user data.  
	Still further, the limitation "arranging the user, the normal person, and the circulatory patient according to the determined relative position and outputting a result of the arrangement" is indefinite because the metes and bounds of what constitutes arranging according to the relative position and outputting the arrangement is uncertain. 
	In addition, Claim 1 recites that a maximum blood pressure and a minimum blood pressure is measuring during “a predetermined period of time” and “the predetermined period of time” (i.e. the same period of time).  However, Claim 6 recites that the maximum blood pressure and minimum blood pressure are measured during “a predetermined period of time”. Due to a lack of antecedent basis, it’s unclear whether it’s meant to be the same period of time or a different period of time, and if the latter, how it would result in obtaining useful values.
	In view of the claim amendments resulting in the rejections above, the claims are so unclear that a prior art rejection could not be made. “Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2, 4-7 and 9 are directed to a method, non-transitory computer readable recording medium and apparatus for performing the method determining circulatory disease potential of a user which are considered a product and process.  
	However, the limitations of a pattern calculating operation, a pattern comparing operation and a result output operation (Claims 1, 2 and 5-7) and a group number information receiving operation (Claims 4 and 9) are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting  “receiving operation" and "result output operation", nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving operation" and "result output operation" in the context of this claim encompasses the user manually calculating a pattern comparing operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while “receiving operation" and "pattern comparing  operation" and "result output operation" require non-abstract elements, such as computer processors, such operations are routinely performed in the art and can be viewed as an insignificant extra-solution data gathering step.  
Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, this judicial exception is not integrated into a practical application because the claims merely determine a circulatory disease potential of a user. 
The claims are drafted at such a level of abstraction, in such vague terms that they appear to be no more than an abstract idea. For example, circulatory disease potential is neither adequately defined nor differentiated from other bio-physiological conditions.  
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of grouping and arranging output appears to be no more than mere instructions to apply the exception using a generic circuitry. Mere instructions to apply an exception using a generic circuitry cannot provide an inventive concept. The claims are not patent eligible. 
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Applicant's Amendments and Arguments
Applicant's amendments and arguments filed August 8, 2022 have been fully considered.
Accordingly, the previous rejections under 35 USC 112 are withdrawn, except as to the term "circulatory disease potential". 
In response to the rejection under 35 USC 101, Applicant argues:
	The present claims integrate therein a practical application and improvements to at least the technology or technical field of portable health index measurement apparatuses, as discussed in more detail in the following. 
	As explained in pars. [0002]- [0004] of the present specification, in the technical field of portable health index measurement apparatuses there exists the problem of the inadequacy of the data that is used, a lack of accuracy in a measurement function of a portable health index meter, and lack of an advanced operation processing function and a display function provided in portable health index measurement apparatuses, such as smart phones. 

	In reply thereto, it is respectfully noted that such arguments are directed to non-claim limitations and therefore are non-persuasive. 
	Still further Applicant argues: 
It is recognized that the Action (page 5) remarks: "[T]his judicial exception is not integrated into a practical application because the claims merely determine a circulatory disease potential of a user." However, it is respectfully submitted that there could hardly be a more practical application for a technology than to protect the health of a person and possibly alert the person to the fact or likelihood that he/she has a potentially life- threatening disease.

In reply thereto, it is respectfully noted that such additional arguments are also directed to non-claim limitations and therefore are non-persuasive.
In reply to Applicant's argument that the claimed invention is an improvement to the field of portable health index measurement apparatuses, it is respectfully noted the claimed invention lacks written description support such that the argument is non-persuasive. 
The rejection under 35 USC 102 is withdrawn. 
In response to the rejection under 35 USC 103, Applicant argues Karlov does not remedy the deficiencies in Nakajima with respect to amended claims 1 and 6 (i.e. does not teach the limitation "a relative position determining operation of determining a relative position of the normal person and the circulatory patient with respect to the user according to the calculated distance and direction; and an arrangement result output operation of arranging the user, the normal person, and the circulatory patient according to the determined relative position and outputting a result of the arrangement"). However, since the claim limitation is indefinite as provided above, it would not be proper to reject the claims on the basis of prior art since there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims as explained above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791